            Case 6:20-cv-00569-ADA Document 21 Filed 09/03/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

SABLE NETWORKS, INC. and                         §
SABLE IP, LLC                                    §
                                                 §
                Plaintiffs,                      §   CIVIL ACTION No. 6:20-cv-00569-ADA
       v.                                        §
                                                 §   JURY TRIAL DEMANDED
DELL TECHNOLOGIES INC., DELL INC.,               §
and EMC CORPORATION,                             §
                                                 §
                Defendants.

        JOINT STIPULATION TO DISMISS PLAINTIFFS’ INDUCED AND WILLFUL
                      INFRINGEMENT ALLEGATIONS

       WHEREAS, the above-captioned action was filed by Plaintiffs Sable Networks, Inc. and

Sable IP, LLC (collectively, “Plaintiffs” or “Sable”) against Defendants Dell Technologies Inc.,

Dell Inc., and EMC Corporation (collectively, “Defendants” or “Dell”) in the United States

District Court for the Western District of Texas, Waco Division on June 26, 2020;

       WHEREAS, in the above-captioned action, Sable alleges that: (1) Dell directly infringes

four United States patents; (2) Dell induces infringement of the four asserted United States

patents; and (3) Plaintiffs are entitled to enhanced damages arising from Dell’s willful

infringement of the four asserted United States patents;

       WHEREAS, Dell indicated its intention to file a motion to dismiss Plaintiffs’ allegations

that Dell willfully infringes, induces infringement or that Plaintiffs are entitled to enhanced

damages;

       WHEREAS, Plaintiffs deny that there is any infirmity with any of the allegations in its

Complaint, including its allegations of induced and willful patent infringement;

       WHEREAS, Plaintiffs acknowledge this Court has a standard practice of dismissing

allegations of induced infringement and willful infringement without prejudice to plaintiffs


                                                1
          Case 6:20-cv-00569-ADA Document 21 Filed 09/03/20 Page 2 of 4




conducting discovery on both issues and without prejudice to plaintiffs amending the complaint

to allege induced infringement and/or willful infringement after fact discovery is open;

        WHEREAS, counsel for Plaintiffs and counsel for Defendants have met and conferred

and agreed that Plaintiffs will voluntarily dismiss the allegations of induced and willful

infringement contained in the Complaint filed in this action; however, counsel for Plaintiffs and

counsel for Defendants acknowledge that: (1) this dismissal is pursuant to the Court’s standard

practice; (2) this Stipulation is not intended to serve as a reflection on the adequacy or

inadequacy of any allegations contained in the Complaint; and (3) that the dismissal of Plaintiffs’

induced and willful infringement allegations is without prejudice to Plaintiffs seeking discovery

on these issues, to which Dell reserves its rights to raise appropriate objections, and without

prejudice to Plaintiffs amending the Complaint to allege induced and/or willful infringement

after fact discovery in this action is open;

        WHEREAS, Dell has requested, and Plaintiffs do not oppose, an extension of its deadline

to answer or otherwise respond to the Complaint until 21 days from the date the Court enters an

Order dismissing Plaintiffs’ induced and willful infringement claims without prejudice pursuant

to this Stipulation;

        NOW, THEREFORE, Plaintiffs and Defendants, through each party’s respective counsel,

hereby jointly stipulate to the entry of an Order dismissing Plaintiffs’ allegations of induced

infringement and willful infringement without prejudice to Plaintiffs seeking discovery relevant

to those allegations, to which Dell reserves its rights to raise appropriate objections, and without

prejudice to Plaintiffs amending the Complaint to allege induced and/or willful infringement

after fact discovery in this action opens. Plaintiffs and Defendants further request an Order




                                                 2
         Case 6:20-cv-00569-ADA Document 21 Filed 09/03/20 Page 3 of 4




providing Dell with a 21-day extension to answer or otherwise respond to the Complaint, which

begins to run upon entry of the Court’s dismissal order.


DATED: September 3, 2020
                                             Respectfully Submitted,


                                             By: /s/ Michael J. Newton___________
                                             Michael John Newton (TX. Bar No. 24003844)
                                             Brady Cox (TX. Bar No. 24074084)
                                             Alston & Bird LLP
                                             2200 Ross Avenue, Suite 2300
                                             Dallas, Texas 75201
                                             Phone: (214) 922-3400
                                             Fax: (214) 922-3899
                                             mike.newton@alston.com
                                             brady.cox@alston.com

                                             Emily Chambers Welch (GA Bar No. 606071)
                                             Alston & Bird LLP
                                             One Atlantic Center
                                             1201 W. Peachtree Street NE, Suite 4900
                                             Atlanta, Georgia 30309
                                             Telephone: (404) 881-7000
                                             emily.welch@alston.com

                                             Lauren N. Griffin (NC Bar No. 54766)
                                             Alston & Bird LLP
                                             101 S. Tryon Street, Suite 4000
                                             Charlotte, North Carolina 28280
                                             Telephone: (704) 444-1000
                                             lauren.griffin@alston.com


                                             COUNSEL FOR DEFENDANTS
                                             DELL TECHNOLOGIES INC., DELL INC.,
                                             AND EMC CORPORATION


                                             By:    /s/ Dorian Berger
                                             S. Calvin Capshaw
                                             State Bar No. 03783900
                                             Elizabeth L. DeRieux
                                             State Bar No. 05770585



                                                3
         Case 6:20-cv-00569-ADA Document 21 Filed 09/03/20 Page 4 of 4




                                             Capshaw DeRieux, LLP
                                             114 E. Commerce Ave.
                                             Gladewater, TX 75647
                                             Telephone: (903) 235-2833
                                             Email: ccapshaw@capshawlaw.com
                                             Email: ederieux@capshawlaw.com

                                             Dorian S. Berger (CA SB No. 264424)
                                             Daniel P. Hipskind (CA SB No. 266763)
                                             BERGER & HIPSKIND LLP
                                             9538 Brighton Way, Ste. 320
                                             Beverley Hills, CA 90210
                                             Telephone: (323) 886-3430
                                             Facsimile: (323) 978-5508
                                             Email: dsb@bergerhipskind.com
                                             Email: dph@bergerhipskind.com

                                             COUNSEL FOR PLAINTIFFS
                                             SABLE NETWORKS, INC. AND
                                             SABLE IP, LLC




                             CERTIFICATE OF CONFERENCE

       I hereby certify that the parties conferred via email over September 2-September 3, 2020,
and that Sable Networks, Inc., Sable IP, LLC, Dell Technologies Inc., Dell Inc., and EMC
Corporation agree to request the relief sought herein.


                                                    /s/ Dorian Berger
                                                    Dorian Berger


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 3rd day of September, 2020 a true and
correct copy of the Joint Stipulation to Dismiss Without Prejudice Plaintiffs’ Induced and Willful
Infringement Allegations was electronically filed with the Clerk of the Court using the CM/ECF
system, which sends notifications of such filing to all counsel of record who have consented to
accept service by electronic means.

                                                    /s/ Dorian Berger
                                                    Dorian Berger




                                                4
